PETERS, J.
This is a proceeding in a court of probate, in which the jurisdiction is limited to the matters submitted to it by the statute. It is unlike a court of equity, where the jurisdiction is very much broader and flexible. The case in 38 Ala. 527, was a suit in equity, which seizes with its jurisdiction, not only the thing in controversy, but opens its proceedings to let in all the parties who may have any interest in its disposition. Therefore, the principles which come into force in a court of chancery, and may be a part of the law as administered in that court, are often not applicable in the court of probate. This is the case in this instance. The appellants, by a motion in their own names in the court of probate, sought to make themselves parties, and ask relief in a proceeding growing out of a guardian’s final settlement, and to introduce into that court, the discussion of a question which was wholly foreign to the jurisdiction .committed to it by law. This would have the effect to open the proceedings in that court, to let in parties unconnected with any issue pending in it, and upon a subject matter it could not adjudicate— that is, to settle whether attorneys-at-law have a lien upon a decree of final settlement of a guardian in the probate court, for fees due them for services rendered as attorneys, in superintending the collection of the sum mentioned in *266such decree. Under the facts exhibited by the record in this case, we have no hesitency in declaring that no such lien exists. And if it did exist, it could not be enforced in that court in the manner here proposed. The case of Warfield v. Campbell, 38 Ala. 527, which is much relied on by the learned counsel for the appellants, needs limitation, before it can be regarded as settled law and a rule of decision in all the courts of this State, in the language in which the opinion is announced. It has no application here.—Revised Code, § 790, 796; Jones et al. v. Jemison et al., 4 Ala. 632; Wayman et al. v. Campbell et al., 6 Port. 219; 40 Ala. 530, and 1 Story Eq. § 28, et seq.; Long v. Lewis, 1 S. & Port. 229; 1 Story Eq. § 506; Donald & Co. v. Hewitt, 33 Ala. 534.
The judgment of the court below is affirmed.